Citation Nr: 1602309	
Decision Date: 01/20/16    Archive Date: 01/27/16

DOCKET NO.  04-30 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for coronary artery disease with angina pectoris, unstable angina, atherosclerotic heart, and unstable hypertension, status post multiple and coronary artery bypass surgery.


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney


ATTORNEY FOR THE BOARD

David Gratz, Counsel




INTRODUCTION

The Veteran served on active duty from September 1971 to March 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

The Board remanded the Veteran's claim in December 2005, May 2010, and August 2012, prior to denying the claim in an August 2013 decision. Thereafter, the Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In an August 2014 Joint Motion for Remand (JMR), the Secretary of VA and the Veteran (the parties) moved the Court to vacate the August 2013 decision as to this issue.  The Court granted the JMR in an August 2014 Order.  The Board again denied the claim in a February 2015 decision.  In an August 2015 JMR, the parties moved the Court to vacate the February 2015 decision as to this issue.  The Court granted the JMR in an August 2015 Order.  The issue returns to the Board for further consideration.


FINDING OF FACT

Coronary artery disease had its onset in service.


CONCLUSION OF LAW

The criteria for establishing entitlement to service connection for coronary artery disease have been met.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).




REASONS AND BASES FOR FINDING AND CONCLUSIONS

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).

The Veteran, through his representative, contends in a November 2015 statement that the December 2014 positive medical nexus opinion from his private physician, Dr. Ali, warrants the greatest probative weight, particularly in light of the finding in the August 2015 JMR that the May 2011 VA negative nexus opinion is inadequate.

The August 2015 JMR includes the determination that "the parties agree that in her statement, Dr. Ali opined, more than once, that Appellant's cardiac condition is just 'as likely as not' related to service as he suffered from symptoms of CAD [coronary artery disease] during service."  See August 2015 JMR, p. 3.  The parties also agreed that

[I]n offering her affirmative nexus opinion, Dr. Ali provided her rationale, including furnishing an explanation for why the treatment and imaging done in-service could not definitively diagnose or eliminate CAD.  Specifically, she explained that service medical records show that Appellant complained of chest pain while in service and that the medical records reveal elevated blood pressure, both of which are common symptoms of CAD.  She further stated that as a complete cardiac work up was not done while the Veteran was in [service], ruling out that he might have had CAD in service "is not possible" so that, since he had symptoms of the condition and was later diagnosed with it, it is "just as likely as not" that the condition actually began while Appellant was in [service]....Dr. Ali [also] explained that she disagreed with the 2011 VA examiner's negative nexus opinion[, stating that] "[b]ecause the proper work up for possible coronary artery disease was not done while the Veteran was in service it is not possible to rule out coronary artery disease as the underlying cause of his chest pain."  Id., pp. 3-4.

Further, the parties agreed in the August 2015 JMR that "the opinion contained in the 2011 VA examiner's report is inadequate...because, as the parties agree, the examiner appears to have relied on an inaccurate factual premise."  Specifically, the parties agreed that the May 2011 VA examiner failed to "fully consider[], or adequately address[], the Veteran's resting chest pain experienced while in service."  Id., pp. 7, 9.

The Board observes that the inadequate May 2011 VA examination report is the only negative nexus opinion of record.  By contrast, the October 2006 VA examiner found that he could not resolve the medical question without resorting to speculation, and the November 2003 VA examiner provided a diagnosis without a nexus opinion.

Based on the above, the Board finds that the evidence is at least in equipoise as to whether the Veteran's coronary artery disease is related to service.  Thus, resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection is warranted for coronary artery disease.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for coronary artery disease is granted.




____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


